Appeal by defendant from a judgment of the Supreme Court, Kings County (Bernstein, J.), rendered January 17,1983, convicting him of attempted assault in the second degree, upon his plea of guilty, and imposing sentence upon him as a second felony offender.
Judgment affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised upon appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mangano, J. P., Gibbons, O’Connor and Lawrence, JJ., concur.